Case 1:20-cv-01049-RBK-MJS Document 6 Filed 06/23/20 Page 1 of 6 PageID: 25




WRONKO LOEWEN BENUCCI
Michael Poreda, Esq. (025492010)
69 Grove Street
Somerville, NJ 08876
Telephone: (908) 704-9200
Fax: (908) 704-9291
e-Mail: poreda@poredalaw.com
Attorney for Plaintiff

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 GEORGE NOONAN,                                       Docket No. 1:20-cv-1049-RBK-JS

                                     Plaintiff,                    Civil Action

 vs.                                                        AMEDNED COMPLAINT


 NEW JERSEY DEPARTMENT OF
 CORRECTIONS, RUTGERS UNIVERSITY
 – UNIVERSITY CORRECTIONAL
 HEALTH CARE, NURSE LANCE
 CARVER, DR. JOHN DOE, M.D., JOHN
 DOES 1-10,

                                 Defendants.




Plaintiff, George Noonan, by way of Complaint against Defendants, says as follows:

1.     Plaintiff seeks damages for deliberate indifference to a serious medical condition, which
       he suffered while in the custody of the New Jersey Department of Corrections at Mid-
       State Correctional Facility.

2.     Specifically, Plaintiff’s wrist was broken and he suffered a concussion when he passed
       out and fell out of his top bunk.




                                                  1
Case 1:20-cv-01049-RBK-MJS Document 6 Filed 06/23/20 Page 2 of 6 PageID: 26




3.    Prison medical staff ignored the injury for an entire month before referring him for an x-
      ray, at which time, injuries so extensive were discovered that Plaintiff needed a metal
      plate, three screws, and eight pins to repair the injury.


                                    JURISDICTION


4.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the
      question arises under the Constitution of the United States, namely whether Defendants
      violated Plaintiff’s rights under the Eighth Amendment.

5.    Venue is properly laid in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)
      because all relevant events took place in New Jersey, specifically at Mid-State
      Correctional Facility in Wrightstown, New Jersey.

                                        THE PARTIES

6.    Plaintiff George Noonan, whose date of birth is August 1, 1985, is an inmate confined at
      Northern State Prison, P.O. Box 2300, 168 Frontage Road, Newark, NJ 07114. His SBI
      is 599702C.

7.    Plaintiff has never filed a federal lawsuit before.

8.    Defendant Rutgers University – University Correctional Health Care is a corporate entity
      headquartered at Rutgers University, Office of the Secretary, 7 College Avenue, Room
      1111, New Brunswick, NJ 08901.

9.    The New Jersey Department of Corrections is a state agency headquartered at Whittlesey
      Road, Trenton, NJ 08618.

10.   Defendants Nurse Lance Carver and Dr. John Doe, M.D. are employees of Rutgers
      University – University Correctional Health Care. These individuals are employed at
      Mid-State Correctional Facility, P.O. Box 866, Wrightstown, NJ 08562.

11.   John Does 1-10 are medical and correctional staff at Mid-State Correctional Facility who
      ignored Plaintiff’s complaints about his broken wrist and/or ignored the obvious signs
      that his wrist was broken and needed medical attention.


                                         FACTS

12.   In March 2018, Plaintiff was in the custody of the New Jersey Department of Corrections
      at Mid-State Correctional Facility.

                                                2
Case 1:20-cv-01049-RBK-MJS Document 6 Filed 06/23/20 Page 3 of 6 PageID: 27




13.   Plaintiff was being treated for opioid addiction with suboxone and did not feel well due
      to withdrawal from opioids and/or side effects of the suboxone.

14.   He requested a bottom bunk because he did not feel well, but the request was denied.

15.   March 9, 2018 was the third night of suboxone treatment.

16.   Plaintiff was on the top bunk when he passed out and fell to the concrete floor, hitting his
      head and his wrist.

17.   When Plaintiff regained consciousness, he had a bump on his head, and he was dizzy and
      lightheaded. Plaintiff suspects he had a concussion.

18.   More critically, Plaintiff’s wrist was visibly deformed and was extremely painful.

19.   In the medical unit of Mid-State Correctional Facility, guards charged Plaintiff with
      fighting because he was in such a visibly injured condition.

20.   In the medical unit, Defendants Nurse Lance Carver and Defendant John Doe, MD, a
      doctor with an African name, both examined Plaintiff’s body and listened to his
      subjective symptoms, but they stated that he needed no medical treatment.

21.   Defendants allowed guards to place Plaintiff into pre-hearing detention without giving
      him any treatment, despite having observed the obvious signs and symptoms of a
      concussion and a broken wrist.

22.   Prison officials subsequently reviewed the video from Plaintiff’s cell, determined that he
      had not been fighting but had indeed fallen out of bed, and they dismissed the charges
      against him.

23.   Plaintiff made oral and written grievances for emergency care for his pain and his
      obviously broken wrist.

24.   These grievances were ignored by Defendants John Does 1-10.

25.   John Does 1-10 ignored Plaintiff’s grievances pursuant to policies put into place and/or
      practices or customs encouraged, promoted, or knowingly tolerated by Rutgers
      University – University Correctional Health Care.

26.   Plaintiff did not even receive pain killers for his fracture.

27.   Four weeks after the fall, Plaintiff’s counselor, Jessica Betar, who could see that a broken
      bone was clearly pressing against the inside of Plaintiff’s skin, brought him to the


                                                 3
Case 1:20-cv-01049-RBK-MJS Document 6 Filed 06/23/20 Page 4 of 6 PageID: 28




         medical department, where he was seen by Nurse Practitioner Jay Williams, who
         recognized that Plaintiff’s wrist was broken.

28.      An x-ray was conducted, which confirmed the break.

29.      Plaintiff was referred to an orthopedic surgeon at St. Francis Medical Center, Dr. Shakur,
         who performed surgery that involved the installation of a metal plate, 3 screws, and eight
         pins.

30.      The surgery has left Plaintiff with permanent loss of range of motion and permanent pain.


                                    COUNT I
      Eighth Amendment – Deliberate Indifference to a Serious Medical Condition
                                (42 U.S.C. § 1983)

31.      Plaintiff has a right under the Eighth Amendment of the Constitution to be free from
         cruel and unusual punishment.

32.      Cruel and unusual punishment may take the form of deliberate indifference to a serious
         medical condition.

33.      A broken wrist and a concussion are serious medical conditions.

34.      Defendants Nurse Lance Carver and Dr. John Doe, M.D. ignored the obvious signs and
         symptoms of a concussion and a broken wrist and denied plaintiff all treatment with
         deliberate indifference.

35.      The deliberate indifference included the denial of pain medication.

36.      John Does 1-10 were deliberately indifferent to Plaintiff’s oral and written grievances
         requesting emergency care for his broken wrist. Those hearing the oral grievances could
         see that the bone was broken under Plaintiff’s skin, just as Jessica Betar, could, but they
         denied all treatment.

37.      Those receiving the oral grievances learned that Plaintiff had severely injured his wrist in
         a fall, that he could feel the wrist was broken, and that he was in intense pain, yet they
         ignored the grievances.

38.      Defendant Rutgers University – University Correctional Health Care (“UCHC”) had a
         policy, practice, or custom that resulted in Defendants Carver and John Doe, M.D. not
         diagnosing or treating Plaintiff’s wrist or concussion.

                                                  4
 Case 1:20-cv-01049-RBK-MJS Document 6 Filed 06/23/20 Page 5 of 6 PageID: 29




39.       UCHC also had policy, practice, or custom that encouraged and/or directed its employees
          to ignore inmates with broken bones, regularly leaving inmates with broken bones in cells
          for days or weeks before getting them medical treatment.

40.       UCHC’s unconstitutional policies, practices, or customs also included, but were not
          limited to: intentionally providing diminished concern and care to injured inmates
          accused of disciplinary infractions, whether sustained or not; treating bone fractures and
          concussions as non-serious injuries; under-responding to serious injuries as a means of
          saving money.


                             COUNT 2
 NEW JERSEY LAW AGAINST DISCRIMINATION – FAILURE TO ACCOMMODATE
                           A DISABILITY

41.       Plaintiff was ill due to his opioid addiction and suboxone treatment, which is a disability
          under the NJ LAD.

42.       Plaintiff requested the reasonable accommodation of a bottom bunk.

43.       The New Jersey Department of Corrections, via its employees, denied this reasonable
          accommodation.

44.       As a direct and proximate result of the denial of a reasonable accommodation, Plaintiff
          fell off his bunk and was seriously injured.


Wherefore, Plaintiff George Noonan demands

      •   Monetary Damages

      •   Punitive Damages

      •   Costs and fees

      •   Applicable statutory attorney fees

      •   Other such relief as the court may deem just and appropriate.




                                                   5
Case 1:20-cv-01049-RBK-MJS Document 6 Filed 06/23/20 Page 6 of 6 PageID: 30




                                        JURY DEMAND

Plaintiff hereby demands a trial by jury.


                                DESIGNATION OF COUNSEL

Michael Poreda, Esq. is hereby designated as trial counsel.




                      CERTIFICATION PURSUANT TO L.Civ.R. 11.2

       I certify that to the best of my knowledge and upon information and belief, the matter in
controversy is not related to or the subject of any other action pending in any court, or of any
pending arbitration or administrative proceeding.




                                                                   ________________________
                                                                   MICHAEL POREDA, ESQ.
                                                                   Attorney for Plaintiff
Date: June 23, 2020




                                                6
